Citation Nr: 9915191	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-33 345	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Whether an overpayment of VA compensation benefits for the 
period from 1974 to 1993 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1958.  The overpayment at issue in this case has been 
calculated as being $213,414.56.  The veteran has raised no 
objections as to the accuracy of that amount.


FINDINGS OF FACT

1.  In 1974, the veteran filed a claim for a total rating 
based on individual unemployability due to service connected 
disability.  He indicated he had been unable to work since 
January 1974 due to his service-connected asthma, which was 
evaluated as 60 percent disabling.  

2.  A rating action in February 1975 granted the veteran a 
total rating based on unemployability resulting from service-
connected disability with an effective date in January 1974.  
The schedular rating for the veteran's asthma remained 60 
percent.  

3.  Beginning with his original application in 1974 and 
continuing in a series of VA employment questionnaires ending 
in March 1992, the veteran reported that he was not employed; 
the veteran was paid at the 100 percent rate rather than the 
60 percent rate from 1974 to 1992 based on his periodic 
certifications that he was not employed.

4.  In a plea agreement before the U.S. District Court for 
the District of Wyoming, dated in June 1993, the veteran pled 
guilty to Social Security fraud based on his acceptance of 
Social Security benefits since 1974 when he was concurrently 
involved in substantial business activities and failing to 
disclose said activities with the intent to fraudulently 
secure payment of said benefits.

5.  Based on the veteran's erroneous certifications to the VA 
that he had not worked since 1974, he fraudulently obtained 
VA benefits over the years based on his alleged 
unemployability, when in fact he had been engaged in 
substantial employment activity during the period.  

6.  VA benefits based on unemployability were obtained 
through fraud and were terminated from their starting date, 
January 16, 1974, thereby resulting in an overpayment of 
compensation benefits in the calculated amount of 
$213,414.56.


CONCLUSION OF LAW

The overpayment of VA benefits for the period from 1974 to 
1992 was properly created.  38 C.F.R. §§ 3.340, 3.500, 3.901, 
4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.  The essential facts in this case are set 
out as findings of fact above.  Additionally, the record 
shows that the veteran had also been indicted for 
fraudulently obtaining VA benefits beginning in 1974, but 
that these criminal charges had been dropped as part of the 
veteran's June 1993 plea bargain agreement.  The veteran 
argues that because these criminal charges were dropped, the 
VA had no right to create an overpayment in his account.  The 
veteran also argues in the alternative that he was not 
employed during the period in question and that an 
overpayment should not have been created.  

Criteria.  A total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).  38 C.F.R. 
§ 3.901  

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in § 3.105.  The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided. Where an award 
is reduced, the reduced rate will be effective the day 
following the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.500.  

Under 38 C.F.R. § 3.500(k), when there is fraud, the 
effective date of reduction or discontinuance will be the 
beginning date of award or day preceding date of fraudulent 
act, whichever is later.  

Analysis.  The regulatory criteria are clear that in this 
case the proper effective date of reduction of the veteran's 
award from 100 percent to 60 percent is the beginning date of 
the award, January 16, 1974, based on the fraudulent 
statements of the veteran over the years with respect to his 
employment status.  The veteran consistently reported that he 
was unemployed from 1974 to 1992 and on that basis he was 
paid benefits at the 100 percent rate, rather than at the 60 
percent rate to which he was actually entitled.  

The Board has considered the veteran's argument that because 
the federal prosecutor dropped the fraud charges with respect 
to the VA benefits that VA cannot create an overpayment based 
on the same factual basis.  The Board finds the veteran's 
argument without merit.  

The criminal fraud charges, as they related to VA, were 
dropped as part of a plea bargaining agreement in a criminal 
proceeding and such action has no adverse effect on VA's 
ability to create an overpayment under the laws and 
regulations governing the payment of VA benefits.  As noted 
above, those criteria call for the termination or reduction 
of the benefit from it inception when there is fraud 
involved.  Here, the evidence of record shows that the 
veteran consistently reported being unemployed from 1974 to 
1992 when he was in fact engaged in substantial employment 
activity.  His fraudulent statements regarding his employment 
status resulted in his receipt of VA benefits to which he was 
not entitled.  

The Board notes that the veteran's 1993 guilty plea with 
respect to Social Security fraud provides a basis for a 
finding of VA fraud, since the veteran acknowledged engaging 
in substantial business activity from 1974 to 1992, during 
which time he was submitting statements to the contrary to 
the VA.   

The veteran has also argued that he did not work during the 
1974-92 period in question; however, the overwhelming 
evidence of record including the veteran's plea bargain 
agreement shows otherwise.  The veteran's credibility is 
questionable at best and his recent self-serving statement 
with respect to his employment status are not supported by 
any other evidence of record.  


ORDER

An overpayment of VA compensation from 1974 to 1992 was 
properly created.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

